Name: Commission Regulation (EEC) No 432/84 of 21 February 1984 amending Regulations (EEC) No 2956/83, (EEC) No 89/84, (EEC) No 91/84, (EEC) No 2957/83 and (EEC) No 2958/83 opening various standing invitations to tender for the export of bread-making common wheat and of barley held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 51 /8 Official Journal of the European Communities 22. 2. 84 COMMISSION REGULATION (EEC) No 432/84 of 21 February 1984 amending Regulations (EEC) No 2956/83, (EEC) No 89/84, (EEC) No 91/84, (EEC) No 2957/83 and (EEC) No 2958/83 opening various standing invitations to tender (or the export of bread-making common wheat and of barley held by interven ­ tion agencies Whereas the procedures and conditions for the sale of cereals held by intervention agencies are laid down in Regulation (EEC) No 1836/82 ("); Whereas Article 8 (2) of Regulation (EEC) No 1 836/82, in providing that tenders are to be accompanied by an application for an export licence together with an application for the advance fixing of an export refund for the relevant destination, does not make a distinc ­ tion between applications based on Article 43 of Regu ­ lation (EEC) No 31 83/80 (I2) and other applications ; whereas experience in recent weeks has shown that accepting offers accompanied by an application based on Article 43 of Regulation (EEC) No 3183/80 does not guarantee the proper implementation of the ten ­ dering procedure and is likely to interfere with the operation of the intervention system ; whereas, there ­ fore, such tenders should no longer be accepted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Articles 7 (5) and 8 (4) thereof, Whereas Commission Regulation (EEC) No 2956/83 (3), as last amended by Regulation (EEC) No 53/84 (4), opens a standing invitation to tender for the export of 1 050 000 tonnes of bread-making wheat held by the German intervention agency ; Whereas Commission Regulation (EEC) No 89/84 (^ opened a standing invitation to tender for the export of 200 000 tonnes of bread-making wheat held by the Danish intervention agency ; Whereas Commission Regulation (EEC) No 91 /84 (*) opened a standing invitation to tender for the export of 800 000 tonnes of bread-making wheat held by the French intervention agency ; Whereas Commission Regulation (EEC) No 2957/83 f), as last amended by Regulation (EEC) No 364/84 (8), opened a standing invitation to tender for the export of 400 000 tonnes of barley held by the German intervention agency ; Whereas Commission Regulation (EEC) No 2958/83 f), as last amended by Regulation (EEC) No 365/84 ( 10), opened a standing invitation to tender for the export of 600 000 tonnes of barley held by the United Kingdom intervention agency ; HAS ADOPTED THIS REGULATION : Article 1 1 . The following is hereby inserted in Regulation (EEC) No 2956/83 : 'Article 3a By way of derogation from Article 8 (2) and Article 11 of Regulation (EEC) No 1836/82, tenders accompanied by an application for an export licence under Article 43 of Regulation (EEC) No 3183/80 shall not be accepted as valid .' 2 . The following is hereby inserted in Regulation (EEC) No 89/84 : Article 3a By way of derogation from Article 8 (2) and Article 11 of Regulation (EEC) No 1836/82, tenders accompanied by an application for an export licence under Article 43 of Regulation (EEC) No 3183/80 shall not be accepted as valid .' (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . P) OJ No L 289, 22. 10 . 1983, p. 18 . (*) OJ No L 8 , 11 . 1 . 1984, p. 10 . 0 OJ No L 11 , 14. 1 . 1984, p . 15 . ( «) OJ No L 11 , 14. 1 . 1984, p . 19 . 0 OJ No L 289, 22. 10 . 1983, p . 20 . (') OJ No L 43, 15. 2. 1984, p. 9 . (') OJ No L 289 , 22. 10 . 1983, p. 22. ( 10) OJ No L 43, 15 . 2. 1984, p. 11 . (") OJ No L 202, 9 . 7. 1982, p . 23 . H OJ No L 338, 12. 12. 1980, p . 1 . 22. 2. 84 Official Journal of the European Communities No L 51 /9 3 . The following is hereby inserted in Regulation (EEC) No 91 /84 : !Article 3a By way of derogation from Article 8 (2) and Article 11 of Regulation (EEC) No 1836/82, tenders accompanied by an application for an export licence under Article 43 of Regulation (EEC) No 3183/80 shall not be accepted as valid.' 4. The following is hereby inserted in Regulation (EEC) No 2957/83 : 'Article 3a By way of derogation from Article 8 (2) and Article 11 of Regulation (EEC) No 1836/82, tenders accompanied by an application for an export licence under Article 43 of Regulation (EEC) No 3183/80 shall not be accepted as valid.' 5 . The following is hereby inserted in Regulation (EEC) No 2958/83 : 'Article 3a By way of derogation from Article 8 (2) and Article 11 of Regulation (EEC) No 1836/82, tenders accompanied by an application for an export licence under Article 43 of Regulation (EEC) No 3183/80 shall not be accepted as valid.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 February 1984. For the Commission Poul DALSAGER Member of the Commission